Citation Nr: 0636627	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected low back disability.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.

3.  Entitlement to service connection for bilateral lower 
extremity weakness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
September 1963.  The veteran also had subsequent service in 
the Massachusetts Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board notes that although the veteran requested a Board 
hearing in his January 2003 substantive appeal (VA Form 9), 
he specifically withdrew his request in a May 2003 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

In January 2004, the Board remanded the above issues for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

In addition to remanding the issues listed above, the Board 
also remanded the issue of entitlement to service connection 
for a cervical spine disability.  However, that issue was 
resolved by a December 2005 rating decision granting service 
connection for cervical spine disability.

In an informal hearing presentation dated in September 2006, 
the veteran, through his representative, withdrew his appeal 
with respect to the issues of entitlement to SMC for 
paraplegia with bowel and bladder dysfunction, as well as aid 
and attendance, and for entitlement to an increased rating 
for bowel dysfunction.  Thus, these issues are no longer in 
appellate status.  38 C.F.R. § 20.204(c) (2006).  The Board 
also notes that a November 2005 internal VA communication 
from the Supervisor of Compensation and Pension indicates 
that the veteran withdrew all of his claims "by phone."  
However, a withdrawal of an appeal must be in writing.  
38 C.F.R. § 20.204 (2006).  In subsequent submissions, the 
veteran has clarified his intent to pursue his appeals with 
respect to the three issues listed on the first page above.

The Board notes that the claim before the Board with respect 
to hypertension is a secondary service connection claim, 
based on the veteran's contention in the June 2001 claim that 
his hypertension is secondary to a spinal cord injury.  
However, the veteran has recently argued that his 
hypertension is directly related to service.  Such a direct 
claim was adjudicated and denied in September 1977 and March 
1999.  The veteran did not appeal either decision.  
Therefore, the veteran's current appeal is limited to the 
issue of entitlement to service connection for hypertension 
on a secondary basis.  Should the veteran wish to reopen a 
claim of entitlement to service connection for hypertension 
on a direct basis, he should contact the RO.  


REMAND

Since the December 2005 supplemental statement of the case 
(SSOC) was prepared, the veteran has submitted additional 
medical evidence pertinent to the issue of entitlement to 
service connection for lower extremity weakness.  That 
evidence was submitted directly to the Board, and has not 
been considered by the RO or the Appeals Management Center 
(AMC).  

The veteran did not include a waiver of initial consideration 
of the additional evidence by the originating agency.  
Indeed, he has specifically requested, through his 
representative, that the case be returned to the originating 
agency for its consideration of the additional evidence.  

The Board remanded these issues in January 2004 in part to 
obtain a nexus opinion on the issue of entitlement to service 
connection for hypertension.  While the veteran did report 
for examination in June 2004, that report was not compliant 
with the Board's remand instructions, and the AMC rescheduled 
the examination.  The AMC also scheduled an examination to 
determine if the veteran has loss of use of a creative organ.  
The veteran failed to report on three separate occasions for 
the rescheduled examinations.  The veteran has since 
requested that these issues be remanded, and that he be given 
another opportunity to report for the examinations.  He has 
stated his willingness to appear for scheduled examinations.  

While it does not appear that the veteran has shown good 
cause for his failure to report for multiple scheduled VA 
examinations, the Board finds that its remand instructions 
might still have been accomplished without additional 
examination.  Given that an examination was completed in June 
2004, an attempt should have been made to send the claim file 
to the June 2004 examiner for a file review and an opinion. 

The U.S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and that if 
the originating agency fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should determine 
whether it is necessary to schedule the 
veteran for another examination in 
response to his claims for service 
connection for hypertension and SMC for 
loss of use of a creative organ.  If 
additional examination is deemed necessary 
with respect to the hypertension issue, 
the examiner should be instructed to 
provide an opinion as specified in the 
paragraph immediately below.  If an 
additional examination is not deemed 
necessary, the claim folder should be sent 
to the June 2004 examiner, or a similarly 
qualified physician, for a file review and 
an opinion with respect to the 
hypertension claim, as specified 
immediately below.  

The examiner/reviewing physician is asked 
to provide an opinion based upon 
examination results (if any) and a review 
of the claims folders, as to whether any 
currently present hypertension is at least 
as likely as not (at least 50 percent 
probability) caused or chronically 
worsened by the veteran's service-
connected low back disability.  The 
rationale for all opinions expressed 
should also be provided.

The claims folders must be made available 
to and reviewed by the examiner/reviewing 
physician.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claims of 
entitlement to service connection for 
hypertension, as secondary to service-
connected low back disability, entitlement 
to SMC for loss of use of a creative 
organ, and entitlement to service 
connection for bilateral lower extremity 
weakness.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


